Citation Nr: 1116567	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-42 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected right ankle instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in October 2010.  A transcript of the hearing is included in the claims folder.


FINDING OF FACT

The Veteran's right ankle disability is manifested by functional impairments of excess laxity, pain, instability, occasional swelling, and weakness that equate to marked disability from March 19, 2009.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for right ankle instability from March 19, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from July 1959 to July 1961.  A review of his service treatment records (STRs) reveals that he initially suffered a right ankle sprain in September 1959.  He was seen again in October 1960 for a right ankle sprain and placed on light duty for two days.  He was evaluated in December 1960 for complaints of aching in the right ankle.  He had slight swelling and tenderness just below the malleolus.  The Veteran was evaluated for right ankle pain in February 1961.  An x-ray at the time was negative for any evidence of a fracture, old or new.

The Veteran's June 1961 separation physical examination was negative for any findings regarding the right ankle.  The Veteran did not report any problems with the right ankle on his Report of Medical History.  

The Veteran's initial claim for VA disability compensation benefits was received on March 19, 2009.  The Veteran claimed a right ankle injury at that time.  He provided an additional statement wherein he said he cracked his right ankle at Fort Hood, Texas in 1959.  He said he had cracked his right ankle many times since the original injury.  He said he was currently being treated at Health East.

In April 2009, the Veteran submitted multiple pages of private medical records from several sources.  Records from St. Croix Orthopaedics, for the period from July 2004 to May 2007, reflect ongoing problems with both knees.  The initial entry from July 2004 noted that the Veteran had had two prior surgeries on his right knee.  His most recent injury was to his left knee as a result of a turning movement while shooting trap.  He had started a walking problem in 2003 but developed shortness of breath.  One physician had recommended he stop walking.  He was seeking a second opinion.  The Veteran walked with a limp, favoring his left side.  There were no complaints related to the right ankle.  

The next entry was an operative report detailing the Veteran as having a hemiarthroplasty of the right knee in November 2004.  A November 2004 postoperative note said he was doing well.  In December 2004 he was said to have full extension and flexion of the right knee but was having some symptoms in his left knee.  In February 2005 he reported experiencing pain in his right leg from the shin upward.  The Veteran was said to have a normal gait without signs of proprioception abnormalities.  The physician said the Veteran's pain was related to his back.  The Veteran was followed on a number of occasions for his knees and back complaints.  An entry from December 2006 noted that the Veteran had suffered a fall at home in July 2006.  He reportedly was walking and talking and fell down some garage steps.  He had complaints of pain in his right knee since then.  It was noted that the right knee replacement had been covered by Worker's Compensation.  The physician said the Veteran now reported marked difficulty walking stairs in both directions, with going up being worse.  Another entry from December 2006 noted that the Veteran complained of right ankle and right foot pain.  The Veteran gave a history of multiple ankle sprains and injuries.  He said he had pain and could localize it to the region of the lateral collateral ligaments.  He reported pain with weight bearing.  He denied catching, clicking, or locking of the ankle.  He also reported pain in the plantar aspect of the second metatarsal phalangeal (MTP) joint.  He said this hurt the most.  The physician said there was tenderness and a palpable osteophyte along the distal and anterior fibula on the left.  X-rays of the right ankle showed some osteophytes at the distal and anterior fibula.  There also appeared to be some redness and old fracture along the medial and lateral malleolus.  The assessment was lateral right ankle instability.  

An entry from April 2007 noted that the Veteran was seen for a first postoperative visit from right knee arthroscopy.  He reported he was doing better than before the surgery.  There was no report of any type of problem with the right ankle.  

The only record submitted from Health Care East, also identified as Woodwinds Health Campus, was dated in July 2006.  The Veteran was seen for a complaint of a sore right knee and sore right foot.  The Veteran related he had inverted his right foot going down some stairs and had fallen.  He complained of pains in the left [sic] knee and right big toe and instep.  He denied any ankle pain.  The Veteran also related that he had turned his ankle many times.  Physical examination did not show any injury to the right ankle.  An x-ray report shows that there was some evidence of an old injury on the lateral malleolus.  

The Veteran was afforded a VA examination in May 2009.  The Veteran related two injuries to his right ankle in service.  He said his ankle had bothered him throughout the years.  He said the ankle was tender over the lateral portion of his foot.  He also said that his ankle would give out on him very easily and had caused him to fall seven times in the past year.  The Veteran reported he was fine if he was walking on a flat surface but was at risk for his ankle to give way if he was on an uneven surface.  He said he would have swelling about every three months that would last for a couple of days.  He did have ankle braces but did not wear them; he preferred to wear lace-up boots.  He reported he could walk for three miles over flat ground and could stand for unlimited periods of time.  The Veteran was noted as being retired for five years.  The examiner then reviewed several private treatment entries as well as STR entries in the examination report.

The examiner said the Veteran did not use an assistive device.  The examiner said the Veteran had a normal gait with no evidence of abnormal shoe wear.  There was tenderness to palpation over the anterior lateral right ankle.  There was no effusion, inflammation, abnormal movement, instability or guarding of movement.  There was a range of motion of plantar flexion from 0 to 45 degrees and dorsiflexion of 0 to 20 degrees.  The examiner noted that both measurements were within the normal range.  Passive range of motion was the same as active range of motion and there was no evidence of pain with motion.  The examiner also reported that eversion and inversion were both normal and symmetrical with contralateral ankle.  The examiner found that there was no additional functional limitation of the right ankle to include additional loss of range of motion during flare-ups, or secondary to repetitive use times three.  There was no painful motion, weakness, excessive fatigability, lack of endurance or incoordination.

X-rays of the right ankle were interpreted to show heterotopic ossification distal to the medial and moderate lateral malleolus, likely related to prior trauma and spurring of the anterior tibiotalar joint, which could be seen in the setting of anterior ankle impingement.  The examiner provided a diagnosis of right ankle instability.  The examiner also opined that the Veteran's current disability was related to his two injuries in service. 

The Veteran was granted service connection for instability of the right ankle in July 2009.  He was given a 10 percent disability rating, effective from March 19, 2009.

The Veteran disagreed with the 10 percent rating in August 2009.  He said that the examination report may have noted no effusion, edema, redness, abnormal movement, instability or guarding of movement at the time of the examination but that was not correct as a general rule.  He also said that he constantly lived with instability and guarding of movement.  

The Veteran submitted a statement in support of his disagreement in August 2009.  He said he fractured his right ankle in service in 1959.  He said he fractured his right ankle a second time in 1960.  He said he left the service in 1961 and went to work in construction.  He had a slight limp at the time but his boss did not care as long as he could do the work.  He related a post-service incident where he said he fractured his ankle a third time but the records of that treatment were not available.  The Veteran further related an incident in 1988 where he maintained that his right ankle turned on him as he descended a ladder.  This caused an injury to his right knee.  He was not able to work as a carpenter again.  He received training to become a building inspector and worked at that for 15 years.  

The Veteran said he had had a number of falls because of his right ankle.  He said he had suffered cracked ribs as a result with the latest incident being in October 2008.  He did not provide any records of treatment and/or evaluation and did not provide an authorization for VA to obtain the records.  He provided a two-page health summary regarding various diagnoses and underlined several that he said were related to having fallen because of his right ankle.  The latest such incident was in October 2008, approximately six months prior to his initial claim for benefits.

Records associated with the Veteran's right knee injury in 1988 were received in February 2010.  The records were from St. Anthony Orthopaedics and covered treatment provided in March and April 1988.  The records show he twisted his right knee while stepping from a ladder.  They do not show any right ankle involvement and do not reflect any complaints involving the right ankle.  

The Veteran was afforded a VA examination to assess a claim involving his right knee in March 2010.  His right ankle was also evaluated.  He was noted to use a cane as an assistive device at that time.  The examiner reported there was no tenderness but there was a small effusion over the lateral malleolus.  There was no edema, redness, heat, inflammation, or abnormal movement.  There was increased laxity during passive eversion and inversion.  There was no guarding of movement.  The Veteran had plantar flexion from 0 to 45 degrees and dorsiflexion from 0 to 20 degrees.  The examiner also reported that eversion and inversion were both normal and symmetrical with contralateral ankle.  Passive range of motion was no different than active range of motion.  The examiner said there was no pain with motion except as noted.  Strength was reported as 5/5 for both ranges of motion.  The examiner said the Veteran had a normal gait.  As with the prior examination, the examiner found that there was no additional functional limitation of the right ankle to include additional loss of range of motion during flare-ups, or secondary to repetitive use times three.  There was no painful motion, weakness, excessive fatigability, lack of endurance or incoordination. 

There were no updated x-rays of the right ankle.  The examiner said the problem was right lateral ankle instability.  He said there was soft tissue injury that resulted in laxity and joint instability.  

The agency of original jurisdiction conducted development on several issues that had been raised by the Veteran as possibly representing disabilities that were secondary to his service-connected right ankle disability.  Private records obtained in that regard show that the Veteran suffered falls due to slipping on ice in 1994.  He also suffered a fall in June 2001 when a fellow worker was assisting him up to an elevated area but let go of the Veteran's arm.  The Veteran fell backwards and injured his right shoulder and arm.  The report from that incident noted a history of rib fractures.  A cervical spine work-related injury was also noted.  

Updated records from St. Croix Orthopaedics, for a period from October 2009 to January 2010, show the Veteran was still being treated for back and leg pain.  He had lumbar decompression surgery in October 2009.  There were no complaints related to the right ankle addressed in any of the treatment entries.

The Veteran was afforded several VA examinations in conjunction with the development of his secondary service connection claim in May 2010.  His right ankle was not evaluated.  The Veteran did report a history of suffering falls when the right ankle gave way or because he flinched due to pain in the ankle.

Records from St. Croix Orthopaedics were added to the claims folder in May 2010.  The records were dated in January 2010.  The treatment was unrelated to the Veteran's right ankle.  

The Veteran was granted service connection for degenerative joint disease of the right knee, as secondary to his service-connected right ankle disability.  Service connection for left wrist, right rotator cuff, cracked ribs, and lumbar spine degenerative disc disease disabilities, all as secondary to the Veteran's service-connected right ankle disability, was denied in June 2010.

The Veteran testified at a Board hearing in October 2010.  The Veteran's representative began the hearing by noting the Veteran should be granted a higher rating because he experienced continual pain, occasional swelling and instability with elasticity that had resulted in several falls.  The representative also cited to a VA General Counsel precedential opinion, VAOPGCPREC 23-97, and said the opinion offered guidance on how a particular joint can have two separate evaluations based upon separate additional disabilities.  The contention was that the Veteran should be rated for instability and arthritis of the right ankle.

The Veteran said he had a crack, also described as a fracture, of the right ankle.  He said that if he placed his foot on any object, he experienced giving way.  He said he had a crack across the arch of his foot up to the ball of the ankle.  The Veteran said his ankle caused him to fall several times a month.  He said he had to give up hunting because he fell once with a loaded shotgun.  He also said he liked to do carpentry work but was not able to do things as he used to.  He said he could not climb ladders and had to stand on a flat surface.  The Veteran also described an incident back when he was working where he was stepping down from a ladder.  His foot was on some ice.  He said he "flinched" because of his right ankle and blew his knee out.  He said that he used a cane most of the time to get around.  

The Veteran said he was not seen for complaints related to his right ankle on a regular basis.  He said his doctor would ask him how he was doing when he would go in for an appointment.  He said his doctor told him he should have a cell phone now that he was retired.  That way, if he fell and was alone he could call for help.  The Veteran said he and his wife would walk for exercise.  He said that if they were walking on a good surface he could walk for a mile.  He would have a lot of problems walking on uneven surfaces or where there might be small things to step on.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Veteran's claim for a higher evaluation for his right ankle instability is an original claim that was placed in appellate status by a notice of disagreement (NOD) expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right ankle disability has been rated under Diagnostic Code 5271, which pertains to limitation of motion of the ankle.  38 C.F.R. § 4.71a (2010).  (Arthritis is rated based on limitation of motion.  Diagnostic Codes 5003, 5010.)  The Veteran is currently rated as 10 percent disabled from March 19, 2009, the date of his claim for service connection.  Under Diagnostic Code 5271, a 10 percent rating is assignable where there is moderate limitation of motion.  A 20 percent rating is assignable where there is marked limitation of motion.  A 20 percent rating is the maximum schedular rating available for an ankle disability involving a loss of motion.  In evaluating range of motion values for the right ankle, the Board notes that the standard range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).

The Veteran has had consistent complaints of right ankle pain, giving way, occasional swelling, and weakness during the pendency of his claim.  He has not complained of, nor is there objective evidence of an actual limitation of motion.  Although the Veteran has alleged that he fractured his right ankle twice in service, there is no objective evidence to support that assertion.  The contemporaneous STR entries, service x-rays, and separation physical examination are negative for such injuries.  A right ankle sprain in service is noted on several occasions.

The private medical records have not documented actual treatment for right ankle complaints since March 2009; however, the VA examination reports do show objective evidence of instability and increased laxity.  There are objective findings of pain with motion, some effusion and weakness of the right ankle.  X-rays do show arthritic changes in the ankle as well.  However, based on the Veteran's symptoms a 20 percent rating for marked limitation of motion is not in order.  His symptomatology is such that he has excess elasticity, or greater motion, rather than a limitation of motion.  

The evidence of record does not support a higher rating under Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint, Diagnostic Code 5273, malunion of the os calcis or astragalus, or Diagnostic Code 5274 relating to astragalectomy.  38 C.F.R. § 4.71a.  The evidence does not show the Veteran's disability to be characterized by any of the listed criteria.  Thus, a 20 percent rating under any of the three diagnostic codes is not for consideration.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

As noted, the Veteran's disability is characterized by increased laxity and instability rather than a limitation of motion.  That is his primary complaint as it has caused him to fall whether due to his ankle giving way or his feeling pain and flinching such as to lose his balance.  By his own statements he does not suffer from flare-ups but does experience occasional swelling every three months that lasts a couple of days.  The Veteran is able to walk on flat surfaces but encounters difficulty whenever on an uneven surface and going up and down stairs is also a problem for him.  

Overall, the evidence is such that Veteran's total symptomatology may be equated to "marked" disability of the ankle since the award of service connection.  As noted, the Veteran has increased laxity and instability, pain, occasional swelling, and weakness.  These symptoms have been present to essentially the same extent from the time the Veteran submitted his claim.  They were documented in the private records dated before the claim and have been maintained by the Veteran in his statements and testimony for the period since his claim.  The VA examination of March 2010, a year after the claim, noted the use of an assistive device and identified the increased laxity and instability in the right ankle.  Therefore, a 20 percent rating is in order for functional losses under DeLuca and 38 C.F.R. §§ 4.40, 4.45, from March 19, 2009.

An evaluation greater than 20 percent requires evidence of ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Diagnostic Code 5270 pertains to ankylosis of the ankle and a 30 percent rating would require evidence of ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  The results of the two VA examinations do not reflect any evidence of ankylosis to support consideration of a 30 percent rating at any time from the date of claim.  The private medical evidence of record, as well as the lay statements of the Veteran, does not reflect any evidence of ankylosis.  

As noted above, a 20 percent rating is the highest schedular rating available for disabilities involving limitation of motion of the ankle.  Accordingly, a higher rating based on Deluca and 38 C.F.R. §§ 4.40, 4.45, 4.59, is not in order.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The objective findings do not support a rating higher than 20 percent at any point since service connection was awarded.  The 20 percent evaluation is indicative of a disability involving marked limitation of motion.  

The Board has also considered whether the Veteran's right ankle disability warrants consideration of an extraschedular rating.  In Thun v. Peake, the United States Court of Appeals for Veterans Claims (Court) held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his right ankle.  His disability evaluation of 20 percent is recognition of the severity of impairment of his disability.  The Veteran's subjective and objective symptoms are contemplated in the rating criteria and are allowed for in his disability rating.  The Veteran is retired.  He has not alleged that he is not able to work as a result of his right ankle disability.  He has not required any hospitalization for his right ankle disability.  Indeed, he does not receive treatment.

There is nothing unusual in the Veteran's specific case of complaints of pain, instability, laxity, occasional swelling or weakness that renders the rating schedule inadequate to address his disability.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

The Board notes that the Veteran, through his representative, raised the possibility of two separate ratings for his right ankle disability.  This argument was predicated on VAOPGCPREC 23-97.  That opinion addressed multiple ratings for knee disabilities.  The opinion did not address any other joints.  The rating schedule provides for a number of different diagnostic codes to rate knee disabilities and has specific diagnostic codes that address both instability and limitation of motion.  However, the several diagnostic codes used to evaluate ankle disabilities do not provide for ratings for instability and limitation of motion.  Moreover, it is clear that the precedential opinion relates strictly to disabilities of the knee and cannot be applied to disabilities of the ankle.

The Board has also considered a second precedential opinion, VAOPGCPREC 9-98, that addresses multiple ratings for musculoskeletal disability and application of 38 C.F.R. §§ 4.40, 4.45, 4.59.  The opinion addresses application of the DeLuca factors, as set forth in the regulations, in evaluating certain claims.  The opinion does not provide for consideration of multiple ratings for an ankle disability as was done for knee disabilities in 23-97.  Thus, neither General Counsel opinion supports the assignment of separate ratings for arthritis and instability for the Veteran's service-connected right ankle disability.

The Board notes that the Court's decision in Esteban v. Brown, 6 Vet. App. 259 (1994), directs that VA should rate all aspects of a disability unless they constitute the same disability or same manifestations under 38 C.F.R. § 4.14 (2010).  The Board has determined that the Veteran does not exhibit symptoms that would allow for a separate rating under any of the other diagnostic codes applicable to ankle disabilities.  He has no ankylosis; the evidence is unequivocal in this regard.  There is no evidence of malunion of the os calcis or astragalus.  Finally, he has not had removal of the astragalus or talus - astragalectomy.  Thus, the Board is unable to identify a basis to award separate disability ratings for a right ankle disability under any theory.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting a disability evaluation in excess of the 20 percent granted for the Veteran's right ankle disability from March 19, 2009.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection for his right ankle disability has been granted.  He is seeking a higher disability rating as a downstream element.  The Board notes that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess, 19 Vet. App. at 490.  Accordingly, no discussion of VCAA notice is required.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder, VA examination reports, and private records.  In addition, he submitted numerous statements from himself.  The examination reports contain sufficient evidence by which to evaluate the Veteran's right ankle disability in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran testified at a Board hearing.

The Board finds that VA has satisfied its duties to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to a 20 percent rating, from March 19, 2009, for right ankle instability is granted, subject to the laws and regulations governing the award of monetary benefits.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


